UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-cv-0541
VERSUS JUDGE ELIZABETH E. FOOTE
JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE HORNSBY

MEMORANDUM ORDER

Before the Court is Defendants’ appeal of the Magistrate Judge’s order granting Plaintiff's
motion to compel depositions of three individuals previously deposed in this matter. [Record
Document 308]. In his order, the Magistrate Judge concluded that taking a second deposition of
the three individuals was proper under the Federal Rules of Civil Procedure, but placed limitations
on the length and scope of the depositions. [Record Document 306 at 2]. Defendants appealed
the Magistrate Judge’s order, arguing that the Magistrate Judge erroneously concluded that
Plaintiffs had shown good cause and that the order was “insufficiently definite to avoid further
issues among the parties. ...” [Record Documents 308 at 1 and 308-1 at 10]. Defendants state
that the six hours of depositions at issue are an “extraordinary and burdensome remedy.” [Record
Document 308-1 at 2]. The Magistrate Judge’s order is AFFIRMED. ©

Under the Federal Magistrate Act, a magistrate judge may issue binding rulings on non-
dispositive matters. 28 U.S.C. § 636(b)(1)(A). A party that objects to such a ruling may appeal to
the district judge who “must... modify or set aside any part of the order that is clearly erroneous
ot contrary to law.” Fed. R. Civ. P. 72(a). A clear error standard applies to a magistrate judge’s
findings of fact, while legal conclusions are reviewed de novo. See Spellers v. Chevron USA Inc., No.
11-2163, 2013 WL 869387, at *3 (W.D. La. Mar. 6, 2013) (citing Choate v. State Farm Lloyds, No.

03-2111, 2005 WL 1109432, at *1 (N.D. Tex. May 5, 2005)). “A finding is ‘clearly erroneous’ when

1
although there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum Co.,
333 USS. 364, 395 (1948). Hence, reversal of a factual finding is improper whenever the “magistrate
judge’s “account of the evidence is plausible in light of the record viewed in its entirety.” Sith v.
Smith, 154 F.R.D. 661, 665 (N.D. Tex. 1994) (quoting Resolution Tr. Corp. v. Sands, 151 F.R.D. 616,
619 (N.D. Tex. 1993)).

Having reviewed Plaintiffs’ motion to compel depositions, the Magistrate Judge’s order,
and Defendants’ arguments on appeal, this Court cannot conclude that the Magistrate Judge’s
ruling was clearly erroneous of contrary to law and thus the Magistrate Judge’s order is
AFFIRMED.

THUS DONE AND SIGNED at Shreveport, Louisiana, this nol TM,, of February,

2020.

j

ELIZABETH ERNY FOO
UNITED STATES Dyn JUDGE
